                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF LOUISIANA


SCF WAXLER MARINE, LLC                                                   CIVIL ACTION

VERSUS                                                                   NO. 16-902
                                                                         and consol. cases

M/V ARIS T                                                               SECTION: M (1)
	

                                                           ORDER & REASONS

             Before the Court are motions in limine filed by Motiva Enterprises LLC; Shell Chemical,

LP; and ARIS T ENE and Maramas Navigation, Ltd. (collectively “Aris T Interests”); and by

Valero Refining - New Orleans, L.L.C., seeking to exclude from evidence at trial the report of the

National Transportation Safety Board (the “Board”), arguing that it is inadmissible under 49

U.S.C. § 1154(b).1 The motions are unopposed. Because § 1154(b) states that, “[n]o part of a

report of the Board, related to an accident or investigation of an accident, may be admitted into

evidence or used in a civil action for damages resulting from a matter mentioned in the report,”

the motions (R. Docs. 324 & 325) are GRANTED.

             Also, before the Court is a motion in limine filed be the Aris T Interests seeking to exclude

from evidence at trial materials pertaining to the United States Coast Guard’s marine casualty

investigation and report.2 The Aris T Interests argue that such materials are inadmissible under 46

U.S.C. § 6308(a), which states that “no part of a report of a marine casualty investigation conducted

under section 6301 of this title, including findings of fact, opinions, recommendations,

deliberations, or conclusions, shall be admissible as evidence or subject to discovery in any civil



																																																								
             1
                 R. Docs. 324 & 325.
             2
                 R. Doc. 326.
… proceedings ….”3                            Cenac Marine Services, LLC (“Cenac”) and Genesis Marine, LLC

(“Genesis”) agree that the materials are not generally admissible, but oppose the motion arguing

that they seek to use the report for impeachment of NOBRA pilot Michael Leone (“Leone”) and

to examine Leone’s competence.4 Cenac and Genesis argue that the materials are admissible for

impeachment purposes and for establishing underlying-fact-based investigatory evidence

especially if the Coast Guard representative who gathered such evidence testifies at trial. See In

re Complaint of Crosby Tugs, L.L.C., 2004 WL 5482859, at *2 (E.D. La. Aug. 16, 2004) (Coast

Guard’s post-accident measurement of water depth admissible if Coast Guard investigator taking

measurements testified at trial and ruling on admissibility of Coast Guard report for impeachment

purposes deferred until trial). Having considered the parties’ memoranda and the applicable law,

the Court rules that the motion is GRANTED as to generally excluding the materials, and DENIED

as to their use for the limited purposes cited in Crosby Tugs.



                           New Orleans, Louisiana, this 19th day of April, 2019.




                                                                    ________________________________
                                                                    BARRY W. ASHE
                                                                    UNITED STATES DISTRICT JUDGE

	




																																																								
             3
                 Id.
             4
                 R. Docs. 328 & 332.
